DETAILED ACTION
This Office Action is in response to the Amendment filed on 05/24/2022. 
In the filed response, independent claims 1, 20, and 21 have been amended. Further, new claim 23 has been added with claims 13-19 being previously canceled.
Accordingly, Claims 1-12 and 20-23 have been examined and are pending. This Action is made FINAL.


Response to Arguments
1.	Applicant’s arguments, see pgs. 9-12, filed 05/24/2022, with respect to the rejections of the instant claims under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration of the amended claims, a new ground of rejection is made under 35 U.S.C. 112(b).  Examiner tried contacting Applicant’s representative regarding this matter (please see attached interview summary form), but was unable to reach him. Accordingly, the concerns have been documented in the current Office Action.  Please see below for details.
2.	During the last interview (05/09/2022), Examiner recommended the term “transmission data” be changed to “second data” for clarity purposes.  Amended claims 20 and 21 now recite  “second data” (e.g. line 11 of claim 20) versus “transmission data”.  However, claim 1 still retains the term “transmission data” which Applicant deems proper. See pgs. 12-13 of Applicant’s filed remarks.  In their remarks, Applicant indicated the “determination information” is not directly relevant to whether or not to be transmitted to a server device (the first data or second data).  Does this mean the determination information is independent of which data (i.e. first or second) is to be transmitted?  
As to claim 1, since “transmission data” also includes first data, the Examiner respectfully submits this can lead to confusion over which data the request for transmission applies.  For this reason, claim 1 and its corresponding dependent claims are rejected under 35 U.S.C. 112(b). 
As to claims 20 and 21 in light of Applicant’s remarks (pgs. 12-13), it is unclear whether the transmitted data pertains to the “second data” or the “transmission data” as currently recited in claim 1. For this reason, claims 20 and 21 are also rejected under 35 U.S.C. 112(b). Please see Office Action below for details. Before moving forward, the Examiner would like to further discuss these matters so that it is absolutely clear that the request for data transmission pertains to either the “transmission data” as recited in claim 1 or the “second data” as recited in claims 20 and 21. 
3.	The Examiner is available to discuss these matters to help move the Instant Application forward. Once these concerns have been addressed, the Instant Application should be in condition for allowance. Please refer to the conclusion to this office action regarding scheduling interviews.  
4.	In light of the foregoing, Claims 1-12 and 20-23 have been examined and are pending.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 20, and 21, claim 1 recites the limitation phrase “each of the one or more pieces of determination information being used for determining whether or not to request transmission of the transmission data” (emphasis added), while claims 20 and 21 recite “each of the one or more pieces of determination information being used for determining whether or not to request transmission of the second  data” (emphasis added). As such, the request for transmission of data in the above claims is not readily clear since the transmission data also includes the first data, thus resulting in an inconsistency between the claims. It is conceivable the transmission request could be with respect to the first data. For these reasons, the metes and bounds of the aforementioned claims cannot be positively ascertained based on the request for transmitting “transmission data” in one case and “second data” in another case. 
Regarding claims 2-12, 22, and 23, these all depend on claims 1, 20, and 21 above. Thus, these claims are also rejected under 35 U.S.C. 112(b) for the reasons given.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486